DETAILED ACTION

This Office Action is a response to an application filed on 08/26/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 11,146, 800. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see below:
Instant # 17/412,645
Patent # 11,109,069
Claim 1. A method for video coding in a decoder, the method comprising: 
Claim 1. A method for video coding in a decoder, the method comprising: 
determining whether a block is or is not coded in a local illumination compensation (LIC) mode based on at least one of a motion vector candidate of the block, a motion compensation mode of the block, and an LIC flag associated with a motion vector predictor of the block; 
decoding prediction information for a plurality of first blocks in a current coded picture that is a part of a coded video sequence, the prediction information indicating that the plurality of first blocks are coded in a local illumination compensation (LIC) mode; (see claim 12 below)

selecting a neighboring region for each of the plurality of first blocks, 

determining a plurality of second blocks, each of the second blocks including one of the first blocks and the selected neighboring region of the one of the first blocks;

for each of the plurality of second blocks, reading a reference block corresponding to
the one of the first blocks and a reference neighboring region of the reference block
corresponding to the selected neighboring region of the one of the first blocks in a single access of a memory:
performing an inter prediction for the block;
performing an inter prediction for each of the plurality of second blocks in parallel with each other based on the read reference block and read reference neighboring region from the single access;
determining a set of LIC parameters for the block; and
determining a set of LIC parameters for each of the plurality of first blocks based on the read reference neighboring region from the single access; and
reconstructing the block based on the set of LIC parameters.
reconstructing the plurality of first blocks based on the sets of LIC parameters.

Claim 12. The method of claim 1, further comprising: determining whether the one of the first blocks is coded in an LIC mode based on at least one of an LIC flag of the one of the first blocks, a motion vector candidate of the one of the first blocks, a motion compensation mode of the one of the first blocks, and an LIC flag associated with a motion vector predictor of the one of the first blocks.


Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 11,146,800 for the same rational mentioned above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0304827 A1) in view of Chuang (US 2018/0098086 A1).

Regarding claim 1, Abe discloses: A method for video coding in a decoder (see paragraph 212 and Fig. 10), the method comprising: 
determining whether a block is or is not coded in a local illumination compensation (LIC) mode (see paragraph 221, lic_flag) based on at least one of a motion vector candidate of the block, a motion compensation mode of the block, and an LIC flag associated with a motion vector predictor of the block (see Abe, paragraph 221-222, when merge mode is used on the current block, it is determined whether LIC processing was applied in the encoding of the surrounding encoded block, which was selected when deriving the MV in merge mode); 
performing an inter prediction for the block (see Abe, paragraph 250);
determining a set of LIC parameters for the block (see paragraph 217 and Fig. 9D); and 
reconstructing the block based on the set of LIC parameters (see paragraph 214 and 218, generating a prediction image using LIC processing).

Regarding claim 2, Abe discloses: The method of claim 1, wherein the block is determined not to be coded in the LIC mode when the motion vector candidate of the block is a temporal predictor (see Fig. 9A and paragraph 217 and 222).
Regarding claim 3, Abe discloses: The method of claim 2, wherein an LIC flag indicating whether the block is or is not coded in the LIC mode is not stored in a temporal buffer (see Abe, paragraph 221, lic_flag written in the stream).
Regarding claim 4, Abe discloses: The method of claim 1, wherein when the motion vector candidate of the block is a spatial predictor (see Abe, paragraph 202, prediction type or prediction mode employed in intra predictor 124), the determining whether the block is or is not coded in the LIC mode (see Abe, paragraph 217) is determined according to a coding tree unit (CTU) where the spatial predictor is derived from (see Abe, paragraph 109).
Regarding claim 5, Abe discloses: The method of claim 4, wherein an LIC flag indicating whether the block is or is not coded in the LIC mode is not stored in a spatial buffer (see Abe, paragraph 221, lic_flag written in the stream).
Regarding claim 6, Abe discloses: The method of claim 4, wherein when the motion vector candidate is derived from a spatial neighboring block of the block and the spatial neighboring block is located in a CTU that is different from a CTU where the block is located, the block is determined not to be coded in the LIC mode (see Abe, paragraph 221-222).
Regarding claim 7, Abe discloses: The method of claim 4, wherein when the motion vector candidate is derived from a spatial neighboring block of the block and the spatial neighboring block is located in a CTU in a different row from a CTU where the block is located, the block is determined not to be coded in the LIC mode (see Abe, paragraph 217 and 221-222).
Regarding claim 8, Abe discloses: The method of claim 1, wherein when the motion vector candidate is derived from a spatial neighboring block of the block and the spatial neighboring block is located in a slice or tile that is different from a slice or tile where the block is located, the block is determined not to be coded in the LIC mode (see Abe, paragraph 221-222).
Regarding claim 11, Abe discloses: The method of claim 1, wherein each motion vector predictor of the block associates with a respective LIC flag (see Abe, paragraph 221), and when a motion vector difference of the block is zero, the determining whether the block is or is not coded in the LIC mode is determined according to an LIC flag associated with a motion vector predictor that is selected for predicting a motion vector of the block (see Abe, paragraph 221-222 and 186).
Regarding claim 12, Abe discloses: The method of claim 1, wherein when the motion vector candidate of the block is derived from more than one motion vector predictor, the determining whether the block is or is not coded in the LIC mode determines that the block is coded in the LIC mode.
Regarding claim 13, Abe discloses: The method of claim 1, wherein when the motion vector candidate of the block is derived from more than one motion vector predictor, the determining whether the block is or is not coded in the LIC mode determines that the block is not coded in the LIC mode (see Abe, paragraph 211, 214, and 222).
Regarding claim 14, Abe discloses: The method of claim 1, wherein when the motion vector candidate of the block is derived from more than one motion vector predictor, the determining whether the block is or is not coded in the LIC mode determines that the block is coded in the LIC mode when an LIC flag associated with any one of the more than one motion vector predictors indicates that an LIC mode is enabled (see Abe, paragraph 211, 214, and 222).
Regarding claim 15, Abe discloses: The method of claim 1, wherein when the motion vector candidate of the block is derived from more than one motion vector predictor, the determining whether the block is or is not coded in the LIC mode determines that the block is not coded in the LIC mode when an LIC flag associated with any one of the more than one motion vector predictors indicates that an LIC mode is not enabled (see Abe, paragraph 211, 214, and 222).
Regarding claim 16, Abe discloses: The method of claim 1, wherein the determining whether the block is or is not coded in the LIC mode is determined without using a temporal buffer or a spatial buffer (see Abe, paragraph 221, lic_flag written in the stream).
Regarding claim 17, Abe discloses: The method of claim 1, wherein the performing the inter prediction and the determining the set of LIC parameters are completed based upon a single access of a memory (see Abe, paragraph 250).
Regarding claim 19, claim 19 are drawn to an apparatus having limitations similar to the method claimed in claim 1 treated in the above rejections. Therefore, apparatus claim 19 correspond to method claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 20, claim 20 is drawn to a computer readable storage medium having limitations similar to the method claimed in claim 1 treated in the above rejections.  Therefore, computer readable storage medium claim 20 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used above.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0304827 A1) in view of Jun (US 2019/0174136 A1).

Regarding claim 9, Abe discloses: The method of claim 1, wherein the determining whether the block is or is not coded in the LIC mode is determined based upon an LIC flag indicating whether the block is or is not coded in the LIC mode in a merge mode (see Abe, paragraph 222).
Abe does not disclose: block is coded in both a merge more and skip mode. 
However, Jun from the same or similar endeavor discloses: block is coded in both a merge more and skip mode (see Jun, paragraph 237). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to code a block “in both a merge more and skip mode” as taught by Jun in the video coding method and apparatus taught by Abe to provide a method and apparatus for performing motion compensation by using a combined merge candidate to enhance encoding/decoding efficiency of a video (see Jun, paragraph 29).
Regarding claim 10, Abe discloses: The method of claim 1, wherein the determining whether the block is or is not coded in the LIC mode is determined based upon an LIC flag indicating whether the block is or is not coded in the LIC mode in a merge mode but not in a skip mode (see Abe, paragraph 222, and Jun, paragraph 237).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0304827 A1) in view of Chen (US 2018/0192072 A1).

Regarding claim 18, Abe discloses: The method of claim 1, but does bot disclose: further comprising disabling a generalized bi-prediction for the block when the block is coded in the LIC mode.
However, Chen from the same or similar endeavor discloses: disabling a generalized bi-prediction for the block when the block is coded in the LIC mode (see Chen, paragraph 111).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “disable a generalized bi-prediction for the block when the block is coded in the LIC mode” as taught by Chen in the video coding method and apparatus taught by Abe to provide an efficient tool for video coding standards (see Chen, paragraph 8).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chuang (US 2018/0098086 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483